Title: To George Washington from James McHenry, 1 February 1798
From: McHenry, James
To: Washington, George



Dear Sir
Philadelphia 1 Feby 1798

I have been for a long time past so hurried and so loaded with business as not to have a moment which I could devote to private correspondence. This is not an apology for neglect or indolence. I am exceedingly sorry it is true, because I foresee, it may without some change become quite unsupportable. Enjoy your happy situation; or if it is to be disturbed, let it be only by transient domestic cares, and the pain of sympathising with those whom you have stationed in places where there are more thorns than roses.
I enclose you a letter from Mr Murray and two or three to myself from Mr Smith which tho’ of old dates may contain something to amuse you.
Do you recollect that your old State carriage is still here at expensive lodgings. A Wm Small has paid 4: 0: 0 to one Allen as he says, for keeping it, and has called upon me for instructions respecting it. Will you be pleased to give them.
I have been laid up for near a week with a rheumatism, something like the gout. It is now in my right wrist.
My sincere complements to Mrs Washington and to Miss Custis. Yours most affectionately

James McHenry

